DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on February 26th, 2021 does not comply with the requirements of 37 CFR 1.121(c) because many of the amendments made to the claims have not been properly indicated by Applicant.  Additionally, Claims 3-4 & 6-7 appear to be completely rewritten, without any indication of the rewrite.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


	In the instant case, the Examiner will examine the application in light of Applicant’s claim amendments filed on February 26th, 2021, but Applicant is reminded that all future replies must comply with 37 CFR 1.121(c).  Please also refer to MPEP 714, which details the proper manner of making amendments (including claim amendments) in an application.

Drawings
The drawings are again objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second vacuum tube” and “bypass pressure difference adjusting tube” (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Objections
Claims 1-10 were previously objected to for minor informalities; some of these issues have been remedied by Applicant, while others have not.  Applicant is requested to ensure that all corrections are made to the claims according to the Examiner’s requirements in the next reply.  Please refer to the updated claim objections below.  
Claims 1, 3-4, 6-7, & 9-10 are objected to because of the following informalities:  
Claim 1, line 8 should read “at least one second vacuum pump (2) serially connected”; this is because Applicant’s specification clearly labels the second vacuum pump with “2”.  Furthermore, element “50” does not appear in any of Applicant’s supplied figures.  The Examiner notes that this error occurs throughout the amended claims, and as such, Applicant is requested to make this correction for all applicable claims. 
Claim 9, line 6 should read “second vacuum pump, and temperatures measured”
Claim 10, lines 6-7 should read “the second vacuum tube”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, & 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3 recites the limitation “a vacuum inlet gas-driving shut-off valve”; it is not clear what is meant by this phrasing.  In particular, it is not clear what is meant by the shut-off valve being of the “gas-driving” type.  In particular, it is not understood how a valve could “drive” a gas in any sense.  In the spirit of expeditious prosecution, the Examiner would respectfully suggest Applicant simply delete the phrasing “gas-driving” from the limitation in order to remedy this issue.
Claim 1, lines 9-10 recite the limitation “and when there are more than one second vacuum pumps (50), all the second vacuum pumps being serially connected”; this limitation is ambiguous, as it is not made clear whether or not this limitation is actually required in the invention or not.  In other words, this limitation appears to be recited in such a matter that makes it merely optional, rendering the scope of the invention unclear.   Therefore, for examination purposes herein, the Examiner has interpreted this limitation as merely optional, and thus, not further limiting.  Furthermore, the Examiner notes that “second vacuum pumps (50)” should instead read “second vacuum pumps (2)” for consistency with the previous language used in Claim 1.
Claim 3 recites the limitation "the at least one second vacuuming device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
each of the two serially connected vacuum pumps”; this limitation renders the claim indefinite because it is not clear which two vacuum pumps are being referred back to.  This is because Claim 1 allows for multiple possible layouts of vacuum pumps; in particular, where one first vacuum pump is serially connected to one second vacuum pump, or conversely, where one first vacuum pump is serially connected to multiple second vacuum pumps.  Because of this, it becomes impossible to know which particular vacuum pumps are being referred back to by Claim 6, rendering Claim 6 indefinite.
Claim 7 recites “one of the two serially connected vacuum pumps”; this limitation renders the claim indefinite because it is not clear which two vacuum pumps are being referred back to.  This is because Claim 1 allows for multiple possible layouts of vacuum pumps; in particular, where one first vacuum pump is serially connected to one second vacuum pump, or conversely, where one first vacuum pump is serially connected to multiple second vacuum pumps.  Because of this, it becomes impossible to know which particular vacuum pumps are being referred back to by Claim 7, rendering Claim 7 indefinite. 
Claim 9 recites the limitation "the inlet", “the input end”, “the pre-driving two-stage circulated pump”, “the output end”, and “the whole system” in lines 2-10.  There is insufficient antecedent basis for these limitation in the claim.
Claim 10, line 3 recites the limitation “a second vacuum tube”; this limitation is ambiguous because the claims do not recite a first vacuum tube, rendering it unclear how many vacuum tubes are actually required in the invention.  In other words, it is ambiguous to recite a “second” element when no “first” element exists.  Clarification is requested.
Claim 10 recites the limitations “the system” and "the bypass pressure difference adjusting tube" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-4, 6-7, & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, & 9 of copending Application No. 16/049,831 (“reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, could improperly extend the "right to exclude" already being sought in the reference application. In other words, the subject matter claimed in the instant application is fully disclosed in the reference application. Specifically, the reference application and the instant application claim common subject matter as follows: a multistage power saving vacuum device, a vacuum inlet gas-driving shut-off valve, first and second stage roots vacuum pumps serially connected, a last stage vacuum pump, a vapor separator, pressure and temperature sensors, speed-controlled motors, a vacuum tube, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims of the reference application have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 26th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “The citation CN106014997 has only one second vacuum pump.    The vacuum pump of the citation CN204574855 is water-cooled roots pump, the "water-cooled roots pump" of the citation CN204574855 is not equal to the "root vacuum pump" of the present invention”, the Examiner must respectfully disagree.  At the outset, the Examiner notes that CN106014997 has not been applied in the prior rejection, rendering this argument moot.  Regarding CN204574855, Applicant’s argument is not well taken.  Applicant ultimately alleges that Yan's water-cooled roots pump 7 does not read upon the root vacuum pump recited in the claims. Respectfully, this assertion is simply incorrect. It is noted that Applicant gives no particular reasoning as to why the water-cooled roots vacuum pump 7 of Yan does not read upon the vacuum pump recited in the claims, and thus, the Examiner is unable to ascertain why Applicant believes the claims define over the applied Yan reference. Respectfully, Yan makes clear that all of his disclosed pumps are roots vacuum pumps, and as such, the Examiner respectfully maintains that Yan continues to read upon the claims as currently recited.

	In regards to Applicant's argument that "In the present invention, the last stage vacuum pump (60) is a vacuum pump. However, the last stage pump 3 of the citation CN204574855 is a water ring pump 3. The "water ring pump 3" of the citation CN204574855 is not equal to the "vacuum pump (60)" of the present invention", the Examiner must respectfully disagree. Applicant ultimately alleges that Yan's water ring pump 3 does not read upon the last stage vacuum pump recited in the claims. Respectfully, this assertion is simply incorrect. It is noted that Applicant gives no particular reasoning as to why the pump of Yan does not read upon the pump recited within the claims, and thus, the Examiner is unable to ascertain why Applicant believes the claims define over the applied Yan reference. Respectfully, Yan makes clear that his last stage pump is a liquid ring vacuum pump assembly, which is precisely the type of pump used for Applicant's last stage vacuum pump (60). As such, the Examiner respectfully maintains that Yan continues to read upon the claims as currently recited.

In the present invention, each the second vacuum pump (50) has a bypass pressure difference adjusting tube 17 and only one gas-driving valve 171. However, the citation CN204574855 has only one bypass pressure difference adjusting tube 8 and only one gas-driving valve 9, which are applied to all water-cooled roots pumps 2", the Examiner must respectfully disagree.  Applicant ultimately alleges that the bypass tube/valve arrangement disclosed in Applicant's specification is different than the bypass tube/valve arrangement taught in Yan. However, this argument is not well taken.  At the outset, Applicant's Figure 4 clearly shows a single bypass tube 17 and a single valve 171, which is precisely the arrangement taught in Yan. This arrangement is further supported by paragraph 36 of Applicant's published specification. Thus, Applicant's assertion that each second vacuum pump includes its own bypass tube/valve arrangement appears to be unsupported by the specification. Furthermore, Applicant's assertion that Yan's bypass arrangement applies to all the roots vacuum pump appears to be irrelevant, since the claims as currently recited do not require a respective bypass tube/valve for each respective roots pump. In view of these facts, the Examiner respectfully maintains that Yan continues to read upon the claims as currently recited.

	In regards to Applicant's argument that "the first vacuum pump in the citation CN204574855 is a large pressure difference root pump, the large pressure difference root pump is not egual to the first root vacuum pump of the present invention", the Examiner must respectfully disagree. Applicant ultimately alleges that Yan's first stage roots pump does not read upon the first stage vacuum pump recited in the claims. Respectfully, this assertion is simply incorrect. It is noted that Applicant gives no particular reasoning as to why the pump of Yan does not read upon the pump recited within the claims, and thus, the Examiner is unable to ascertain why Applicant believes the claims define over the applied Yan reference. Respectfully, Yan makes clear that his first stage pump is a roots vacuum pump, which 

In regards to Applicant's argument that "The claims 3, 4 of the citation CN204574855 is a common application, no character is that patent. The claim 5 is claimed for a rubber ball valve, but the present invention needs not any rubber ball valve", the Examiner is unable to comprehend the meaning of Applicant's argument(s) in this instance, and as such, the Examiner is unable to clearly respond to Applicant's statements. Ultimately, as far as the Examiner understands, Applicant appears to be arguing unclaimed elements rendering these arguments essentially moot.  The Examiner further notes that Claim 5 has been cancelled, rendering moot any argument toward Claim 5.

In regards to Applicant's argument that "The claim 6 of the citation CN204574855 claims for a case of five root pumps, each two adjacent root pumps are connected with each other. If those are connected in series, the anti-pressure difference is too small so it is ineffective. If there are a part of the roots to be connected in parallel, that it to say the roots used in that patent is too small, but this is not used in the present invention", the Examiner must respectfully disagree. Applicant appears to be alleging that Yan's disclosure of up to five serially connected roots vacuum pumps 7 does not provide the same functional effects as Applicant's invention. Respectfully, this position is irrelevant, as any differences in function that may or may not exist have not been recited within Applicant's claims. If Applicant truly believes that the invention provides some function upon which Yan cannot read, then such specifics must be positively recited within the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204574855 to Yan (machine translation attached herein).

    PNG
    media_image1.png
    405
    512
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Yan discloses:

(1)	A multistage power saving vacuum device with a root vacuum pump in a first stage (Fig. 1; Abstract), comprising: a vacuum inlet gas-driving shut-off valve (1) for receiving non-condensing gas from a power plant condenser (para. 2); a first root vacuum pump (7) connected (i.e. fluidly) to the vacuum inlet gas-driving shut-off valve (1) for receiving and compressing the gas output from the vacuum inlet gas-driving shut-off valve (para. 19; see also Fig. 1); at least one second vacuum pump (7) serially connected to the first root vacuum pump for further compressing the gas from the first root vacuum pump (at para. 19, Yan specifically discloses “at least two” series-connected Roots pumps 7, up to a total of five series-connected Roots pumps 7; in other words, Yan discloses one to four “second vacuum pumps”); and when there are more than one second vacuum pumps, all the second vacuum pumps being serially connected (see the 112b rejection above; this limitation is interpreted as merely optional, and thus, not further limiting; however, even if interpreted as further limiting the claim, Yan clearly discloses that the first and second stage vacuum pumps 7 are serially connected; see para. 19); a last stage vacuum pump (3) connected to the at least one second vacuum pump for further compressing the gas output from the at least one second vacuum pump (Fig. 1; para. 19); and a vapor separator (4) connected to the last stage vacuum pump for separating vapor from the gas (para. 19; “steam-water separator”) wherein the gas is vented out (via port 6) and the vapor is returned to the last stage vacuum pump (via recirculation line and cooler 5; Fig. 1; para. 19); and wherein the at least one second vacuum pump (7) is two vacuum pumps which are serially connected (at para. 19, Yan specifically discloses “at least two” series-connected Roots pumps 7, up to a total of five series-connected Roots pumps 7).

In regards to Claim 3, Yan further discloses that the second vacuum pump (7) has only one pump (para. 19).
Claim 4, Yan further discloses that the only one vacuum pump (7) is a root vacuum pump (para. 19).
In regards to Claim 6, each of the two serially connected vacuum pumps (7) is a root vacuum pump (para. 19).
In regards to Claim 7, one of the two serially connected vacuum pumps (7) is a root vacuum pump (para. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204574855 to Yan (applied above) in view of US 4,699,570 to Bohn.
In regards to Claim 9, Yan does not disclose wherein pressures measured by a pressure sensor at the inlet of the first root vacuum pump, pressures of the input end of the pre driving two-stage circulated pump which are measured by a pressure sensor at the output end of the at least one second vacuum pump, temperatures measured by a temperature sensor in the first root vacuum pump and a temperature sensor in the at least one second vacuum pump are analyzed; and then signals from the analysis are transferred to a first frequency adjustable motor of the first root vacuum pump and a second frequency adjustable motor of the first one second vacuum pump so as to adjust rotation speeds of the first frequency adjustable motor and the second frequency adjustable motor so that the whole system has optimum and safe operation (Yan does not specify speed-control of his vacuum pumps based on pressure and temperature sensor inputs).
However, such features are well known in the art of multi-stage vacuum pump systems, as shown by Bohn.  As seen in Figure 1, Bohn discloses first and second stage vacuum pumps (10, 11), wherein a second gas-driving device (13) serves for driving gas within the second vacuum pump (11), the second gas-driving device includes a second frequency adjustable motor (col. 2, lines 9-58), the second frequency adjustable motor is at an outer side of the second vacuum pump (as shown in Fig. 1).  Bohn 
Claim 10, Yan discloses that the second vacuum pump (7) further comprises a second vacuum tube (i.e. a pump housing), wherein the system can open or close a gas-driving valve (9) (i.e. based on pressure) of the bypass pressure difference adjusting tube (8) of the second root vacuum pump (7) so as to adjust a pressure difference within the vacuum tube (page 2-3).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC